Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second flow rate regulating valve” of amended claim 1 (found in the final paragraph thereof) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
In the last paragraph of claim 1 as amended, there is taught “a second flow rate regulating valve configured to regulate the flow rate of the second heat exchanger medium in the fourth flow path”.  The disclosure as originally filed does not teach or discuss such a valve.  In pg. 6, lines 14-18 of the specification as filed (corresponding to ¶ 21 of the specification as numbered in US Publication No. 2018/0297445) and in original claim 8, there is recited a “second flow rate regulating section” which appears to fill the same function, but there is no teaching or suggestion of the structure of this “section”, including of it being a valve.  For this reason, the teaching of the “a second flow rate regulating valve” is found to constitute new matter and is therefore rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 2-7 and 9 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/013193 A1 to Kurata et al. in view of US Publication No. 2016/0221413 A1 to Gebbie et al.  A machine translation of Kurata was provided with the .

Kurata teaches limitations from claim 1 in fig. 1, shown below, a vehicle heat management device comprising: 


    PNG
    media_image1.png
    905
    590
    media_image1.png
    Greyscale


a second circulator section (hot water circuit 1) that circulates a second heat exchange medium (water as taught in ¶ 30) in a second circulation path configured by a fourth flow path passing an engine of the vehicle (the “heat source 4”, a “water-cooled internal combustion engine” as taught in ¶ 22) , a fifth flow path passing a radiator (7), and a sixth flow path passing a heater core in the HVAC unit (8) disposed inside the vehicle and the secondary side of the first heat exchanger (the lower portion of the heat exchanger 15), the fourth flow path, the fifth flow path, and the sixth flow path being 
the flow rate change section (the control system of the air conditioning system, including the control device 10 and the controlled pump 5) that, in cases in which, from a first state in which heat exchange is being performed in the first heat exchanger, heat absorption is being performed in the second heat exchanger and the evaporator, and heat dissipation is being performed in the heater core, a heat dissipation demand in the heat dissipating section has decreased relative to a heat absorption demand in the heat absorption section, increases a flow rate of the second heat exchange medium in the fifth flow path of the second circulation path (via the thermostat taught in ¶ 34 which controls the flow rate to the radiator but is not shown in fig. 2.)
Kurata does not explicitly teach the flow rate change section of his invention being a thermostat disposed on the fifth flow path and operating to increase the flow of heat exchanger medium to the flow path including the radiator (7) in that path when heat dissipation demand decreases.  Kurata teaches in ¶ 41 that when the there is demand for heat to be dissipated into the cabin (i.e. in a heating mode), coolant is provided to the heater core (8) in order to heat the cabin.  Kurata further teaches the flow of heat exchange medium to the radiator (7) to be variable in ¶ 34, teaching it to be adjusted by a “thermostat” which isn’t shown in the figures.  Given these teachings, it would have been obvious to one of ordinary skill in the art at the time the application was filed to respond to reduced demand for heating at the heater core while the other heat exchangers are operating to transfer heat to the medium in the circuit as recited in claim 

    PNG
    media_image2.png
    509
    718
    media_image2.png
    Greyscale

Kurata does not teach the system including a seventh flowpath branching from the third (that is, from the HVAC evaporator flow path) for cooling a battery of the vehicle, or the second circulation path including a bypass flow path bypassing the engine and branching from the sixth flow path (that is, the heater core flow path) and arranged either in parallel to or branching from the fourth flow path (that is, the engine cooling flow path), the second circulating path further including a second flow rate regulating valve for regulating the flow rate of medium in the fourth flow path.  Gebbie teaches in fig. 2, shown 
Further, Gebbie teaches a flow path (84) which is parallel to the flow path (70) on which an interior heat exchanger (58) which acts as an evaporator (taught in ¶ 23) is disposed.  This flow path (89) includes a heat exchanger (85) used to provide coolant to a battery (20) by cooling a fluid circulating in the battery cooling loop 100 (as described in ¶ 23).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kurata with the engine bypass and flow control as well as with the battery cooling of Gebbie in order to allow engine cooling amounts to be customized to instant operating conditions to balance engine cooling with the rejection of waste heat to both the ambient and the interior of the vehicle and to order to ensure that 
Regarding claim 2, Kurata does not explicitly teach the ECU 10 of his invention increasing the flow of heat exchanger medium to the flow path including the radiator (7) by an ECU when heat dissipation demand further decreases.  As discussed in the above rejection of claim 1, Kurata teaches in ¶ 41 that when the there is demand for heat to be dissipated into the cabin (i.e. in a heating mode), coolant is provided to the heater core (8) in order to heat the cabin.  Kurata further teaches the flow of heat exchange medium to the radiator (7) to be variable in ¶ 34, teaching it to be adjusted by a “thermostat” which isn’t shown in the figures.  Given these teachings, it would have been obvious to one of ordinary skill in the art at the time the application was filed to respond to reduced demand for heating at the heater core by directing more fluid away from the heater core to the parallel-arranged radiator in order to allow the heating provided by the heater core to be adjusted to prevent overheating of the cabin when such heat is not desired in order to properly cool the engine while still providing comfortable air temperatures for the vehicle cabin.  Further, it would have been obvious to perform this control by the ECU/control device of Kurata in order to centralize control, ensuring that elements of the system do not work at cross purposes in order to provide effective and reliable control of the air conditioning system.

Kurata as modified above teaches limitations from claim 3, the vehicle heat management device of claim 2, wherein:


Kurata teaches limitations from claim 5, the vehicle heat management device of claim 1, wherein the fifth flow path includes a mechanical thermostat (as taught in ¶ 34). 

Kurata teaches limitations from claim 6, the vehicle heat management device of claim 1, further comprising a second control section (the portion of the control device 10 which controls the valve 11) that controls the first expansion valve (11) so as to either decrease a flow rate or stop circulation of the first heat exchange medium in the second flow path of the first circulation path (through the outdoor heat exchanger 13) (as described in ¶ 39, the expansion valve is adjusted to control the flow rate of refrigerant in and thus the temperature of the heat exchanger 13).
Kurata does not explicitly teach this control including decreasing the flow rate in response to reduced demand for heat dissipation.  One of ordinary skill in the art at the time the application was field would have found it to be an obvious mechanical expedient to reduce the intake of heat by an evaporator (such as heat exchanger 13 as taught in ¶ 39) when there is less demand for heat to be delivered in order to prevent overheating of air to be supplied into the cabin thus ensuring user comfort.

Regarding the limitations of claim 7 refer to the above rejections of claims 2 and 6.


Kurata teaches limitations from claim 9 in fig. 1, shown above, the vehicle heat management device of claim 1, wherein: 
the heat absorption section (14) includes an evaporator (the heat exchanger 14 functions as an evaporator as taught in ¶ 43) disposed together with the heat dissipating section (8) in a duct through which airflow supplied into a vehicle cabin passes (as described in ¶ 43); and 
the first state includes a dehumidifying-heating operation state in which airflow that has been dehumidified by the evaporator (14) and heated by the heat dissipating section (8) is supplied into the vehicle cabin (as described in ¶ 43). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata, and Gebbie as applied to claims 1 and 2 above, and further in view of US Patent No. 8,376,242 B1 to Uselton.



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 6-7 of the reply that none of the prior art references of record, including Kurata, Yamamoto and Gebbie teaches the limitations of instant 
In response, examiner notes that neither Kurata nor Yamamoto is relied upon to teach the limitations with regard to which applicant argues as Gebbie has been relied upon to teach the limitations added to claim 1 by amendment.
With regard to these limitations, examiner notes that Gebbie has been relied upon only to teach the seventh flow path for battery cooling, the bypass flow path and the second regulating valve of claim 1.  As set forth above, Gebbie teaches all of these limitations, including the battery cooling path being parallel to an evaporator flow path, the bypass flow path branching from the heater core path and being parallel to the engine flow path, and the presence of a valve controlling the flow of medium to the engine.  Gebbie has not been relied upon to teach the exact arrangement of all features of the second circulator section (which is already taught by Kurata as described in the above rejection of claim 1 and against which applicant has not argued with regard to these limitations.)  As such, applicant’s arguments that Gebbie does not disclose feature of the claim for which it is not relied upon and which are already taught by another reference of the rejection amount only to a piecemeal attack against the teachings of Gebbie and are not persuasive with regard to the combination of references upon which the rejection is made.


Applicant further argues on pg. 8 of the reply that none of Kurata, Gebbie, and Lewis teach the seventh flow path of amended claim 1, including the heat exchanger for cooling a battery and the seventh flow path branching from the third flow path (that is, the path on which the evaporator is disposed).  
In response, examiner disagrees.  As discussed in the above rejection of claim 1, Gebbie teaches that a flow path 84 branches from the path 70 of the evaporator 58 and that this path 84 includes a chiller 85 which cools a fluid in the battery cooling loop 100 and thus in turn cools a battery 20 (¶ 23 of Gebbie).  Applicant has presented no arguments or reasoning against this valve of Gebbie corresponding to this seventh flow path, arguing only that Gebbie (in addition to Kurata and Lewis) does not teach or suggest such a valve.  In light of the teachings discussed above, this argument is not found to be persuasive.
Further, Gebbie teaches a flow path (84) which is parallel to the flow path (70) on which an interior heat exchanger (58) which acts as an evaporator (taught in ¶ 23) is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        28 May 20213

/CASSEY D BAUER/Primary Examiner, Art Unit 3763